              Case 2:18-cv-00262-TSZ Document 138 Filed 01/15/21 Page 1 of 4




 1                                                                  HONORABLE THOMAS S. ZILLY

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6

 7    DEVITTA BRISCOE, as executor of the Estate
      of Che Andre Taylor; JOYCE DORSEY,
 8    individually; CHE ANDRE TAYLOR JR.,
      individually; SARAH SETTLES on behalf of               NO. 2:18-cv-00262-TSZ
 9    her minor child, CHE’LYNN MARIE
      TAYLOR; and DEMEKA GREEN for the                       PLAINTIFFS’ PETITION FOR
10    Estate of Brenda Taylor,                               GUARDIAN AD LITEM FOR MINOR

11                                   Plaintiffs,             Noted for Consideration:
                                                             February 12, 2021
12    v.

13    CITY OF SEATTLE; MICHAEL
      SPAULDING and “JANE DOE”
14    SPAULDING, and their marital community
      composed thereof; SCOTT MILLER and
15    “JANE DOE” MILLER, and their marital
      community composed thereof,
16
                                     Defendants.
17

18          COMES now counsel for Plaintiffs’ and petitions this Court to appoint a Guardian Ad

19   Litem for the Minor C.M.T. to review the settlement pursuant to Local Civil Rule 17 (c).

20                                                 MOTION

21          On December 4, 2020, the parties to this lawsuit reached a mediated settlement agreement.

     In exchange for total payment of $1,500,000.00, Plaintiffs Devitta Briscoe, as Executor of the Estate
      PETITION FOR GAL FOR MINOR - 1
      (2:18-cv-00262-TSZ)
                                                                  VALDEZ LEHMAN, PLLC
                                                                     14205 SE 36TH ST., SUITE 100
                                                                       BELLEVUE, WA 98006
                                                                            425-458-4415
              Case 2:18-cv-00262-TSZ Document 138 Filed 01/15/21 Page 2 of 4




 1   of Che Andre Taylor; Joyce Dorsey; Che Andre Taylor, Jr.; and Sarah Settles on behalf of her

 2   minor child, C.M.T agreed to dismiss all claims and causes of action with prejudice as a matter of

 3   law. Plaintiffs shall not appeal any claims or parties dismissed by this Court in its orders on

 4   Defendants’ motions to dismiss or Defendants’ motion for summary judgment, including all

 5   claims brought by Demeka Green as Executor of the estate of Brenda Taylor. The parties further

 6   agree that each side shall bear its own costs and attorneys’ fees in this matter.

 7           In accordance with the terms of the settlement, Plaintiff Joyce Taylor shall receive payment

 8   of $500,000.00; Plaintiff Che Andre Taylor, Jr. shall receive payment of $500,000,00; and Plaintiff

 9   Devitta Briscoe as Executor of the Estate of Che Andre Taylor shall receive payment of

10   $500,000.00, with $250,000.00 of that payment being distributed to Che Andre Taylor, Jr. and the

11   other $250,000.00 of that payment being distributed to Sarah Settles as guardian of minor Plaintiff

12   C.M.T. and to be held in trust for minor Plaintiff C.M.T.

13                                                     ANALYSIS

14           Local Rule 17(c) provides that “[i]n every case where the court is requested to approve a

15   settlement involving the claim of a minor or incompetent, an independent guardian ad litem, who

16   shall be an attorney-at-law, must be appointed by the court,” to “investigate the adequacy of the

17   offered settlement and report thereon.” LCR 17(c).

18           “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c),

19   to safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177,

20   1181 (9th Cir. 2011). “In the context of proposed settlements in suits involving minor plaintiffs,

21   this special duty requires a district court to ‘conduct its own inquiry to determine whether the

     settlement serves the best interests of the minor.’” Id. (quoting Dacanay v. Mendoza, 573 F.2d

      PETITION FOR GAL FOR MINOR - 2
      (2:18-cv-00262-TSZ)
                                                                    VALDEZ LEHMAN, PLLC
                                                                       14205 SE 36TH ST., SUITE 100
                                                                         BELLEVUE, WA 98006
                                                                              425-458-4415
              Case 2:18-cv-00262-TSZ Document 138 Filed 01/15/21 Page 3 of 4




 1   1075, 1080 (9th Cir. 1978)); see also Salmeron v. United States, 724 F.2d 1357, 1363 (9th Cir.

 2   1983) (“a court must independently investigate and evaluate any compromise or settlement of a

 3   minor’s claims to assure itself that the minor’s interests are protected, even if the settlement has

 4   been recommended or negotiated by the minor’s parent or guardian ad litem”).

 5          The Court “has broad discretion in ruling on a guardian ad litem application.” Williams

 6   v. Super. Ct., 147 Cal. App. 4th 36, 46-47 (2007).

 7          Plaintiffs’ moves this Court for an order appointing a Settlement Guardian Ad Litem to

 8   investigate the reasonableness and adequacy of the City of Seattle, et. al., offer to settle the claim

 9   to C.M.T., a minor.

10          Plaintiffs in accordance with LCR 17(c), request this Court appoint Morgan Wais as

11   Guardian Ad Litem to review the settlement amount and settlement payable to minor C.M.T.,

12   who is an attorney and is listed as on the King County Guardian Ad Litem Registry, and/or the

13   Court appoint another Guardian Ad Litem to review the settlement amount and settlement

14   payment to minor C.M.T.

15          DONE this 15th day of January, 2021.

16

17
                                            By       /s/ Jesse Valdez
18                                          Jesse Valdez, WSBA #35378
                                            14205 SE 36th St., Suite 100
19                                          Bellevue, WA 98006
                                            Phone: 425-458-4415
20                                          Email: jesse@valdezlehman.com
                                            Attorney for Plaintiffs
21



      PETITION FOR GAL FOR MINOR - 3
      (2:18-cv-00262-TSZ)
                                                                   VALDEZ LEHMAN, PLLC
                                                                      14205 SE 36TH ST., SUITE 100
                                                                        BELLEVUE, WA 98006
                                                                             425-458-4415
              Case 2:18-cv-00262-TSZ Document 138 Filed 01/15/21 Page 4 of 4




 1

 2                                  CERTIFICATE OF SERVICE

 3           I hereby certify that on Janu 15, 2021, I electronically filed the foregoing Plaintiff’s
     Petition for Guardian Ad Litem with the Clerk of the Court using the CM/ECF system which will
 4   send notification of this filing to the attorneys of record and all registered participants.

 5                                               By /s/ Jesse Valdez______________
                                                 Jesse Valdez, WSBA #35378
 6

 7                                                      VALDEZ LEHMAN, PLLC

 8
                                                        By       /s/ Jesse Valdez
 9                                                      Jesse Valdez, WSBA #35378
                                                        14205 SE 36th St., Suite 100
10                                                      Bellevue, WA 98006
                                                        Phone: 425-458-4415
11                                                      Email: jesse@valdezlehman.com
                                                        Attorney for Plaintiffs
12

13

14

15

16

17

18

19

20

21



      PETITION FOR GAL FOR MINOR - 4
      (2:18-cv-00262-TSZ)
                                                               VALDEZ LEHMAN, PLLC
                                                                 14205 SE 36TH ST., SUITE 100
                                                                   BELLEVUE, WA 98006
                                                                        425-458-4415
